FILED
                            NOT FOR PUBLICATION                             MAR 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50322

               Plaintiff - Appellee,             D.C. No. 3:09-cr-04635-WQH

  v.
                                                 MEMORANDUM *
CHRISTOPHER JAMES WEICK,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Christopher James Weick appeals from the 15-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United

States, in violation of 8 U.S.C. § 1326(a). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Weick contends that the district court erred by imposing a 12-level upward

adjustment based on a prior felony drug trafficking offense, because the evidence

indicated that he served no prison or jail time for that offense. The only evidence

offered to support this contention is Weick’s own statements made during

allocution. The district court did not err, let alone plainly err, by relying on the

presentence report and the government’s sentencing documents to conclude that

Weick served some time in custody for this conviction. See United States v.

Marin-Cuevas, 147 F.3d 889, 894-95 (9th Cir. 1998).

      The record reflects that the district court did not otherwise procedurally err,

and the below-Guidelines sentence is substantively reasonable under the totality of

the circumstances. See Gall v. United States, 552 U.S. 38, 51 (2007); see also

United States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                            2                                     10-50322